Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 02/02/2022.  In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claims 3 and 6-9 are withdrawn, claims 11 and 12 have been newly added and Claims 1, 2, 4, 5, and 10-12 are currently pending and being examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    900
    744
    media_image1.png
    Greyscale


Claims 10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishijima (USPAP 2004/0255611) in view of Sugawara (USPN 6,858,340).
In reference to independent claim 10, Nishijima discloses an ejector applied to a vapor-compression refrigeration cycle device (para 0003, fig 1-4), the ejector comprising: a body (body in fig 4, hereafter B, see annotated figure 4 above) including a pressure reducing space (where 41 narrows, fig 4) that reduces a pressure (nozzle portion of 41 reduces pressure of the refrigerant, para 0023); a passage formation member (tip of 61) at least partially disposed inside the pressure reducing space (tip of 61 is inside the pressure reducing space where 41 narrows, fig 4); a drive mechanism (para 0003, fig 1-4, see annotated figure above) configured to move the passage formation member in an axial direction of the pressure reducing space (para 0029 discloses pressure being built up in 62 to affect movement of 61 in an axial direction); a support member (see annotated figure 4 above) that supports a shaft (shaft is the upper portion of 61 and 64, see annotated fig 4, the support member in fig 4 supports the upper portion of 61), the shaft coupled to the passage formation member (the tip of 61 is the passage formation member, which is coupled to 61 and 64), the support member (64a) having a slide region on which the shaft is slidable (the portion 64a supports part of the shaft 61); and a vibration suppressor (63 and 65) configured to suppress vibration of the passage formation member (63 and 65 suppress the vibration of the tip of 61), wherein: 
a refrigerant passage provided between an inner peripheral surface of a portion of the body defining the pressure reducing space (inner surface of 41 where 41 narrows, fig 4) and an outer peripheral surface of the passage formation member (outer peripheral surface of the tip of 61) is defined as a nozzle passage (the inner surface of 41 and the outer surface of the tip of 61 combine to form a nozzle); 
a center axis of the support member (see annotated fig 4 above) is coaxial with a center axis of the pressure reducing space (where 41 narrows is the pressure reducing space, fig 4; the support member and the pressure reducing space are shown to be coaxial in fig 4)
when viewed in a direction perpendicular to the axial direction of the pressure reducing space (seen in fig 4), a throat portion of the body at which a passage sectional area of the nozzle passage is smallest in the nozzle passage is positioned outside a range overlapping the slide region of the support portion (the nozzle portion of 41 is positioned outside the slide region, see annotated figure above); the vibration suppressor includes a first elastic member (65) configured to apply a load to the passage formation member in a direction of increasing the passage sectional area of the nozzle passage (65 pushes up on 61 and increases the size of the hole that forms the nozzle in 41, para 0029), and a second elastic member (63) configured to apply a load to the passage formation member in a direction opposite to the direction of the load applied by the first elastic member (63 pushes down on the rod 64  and works to decrease the size of the hole that forms the nozzle in 41, para 0029); the shaft (shaft is the upper portion of 61 and 64, see annotated fig 4) connecting the first elastic (65) member and the second elastic member (63), an end of the first elastic member that is movable to apply the load via the shaft to the passage formation member is defined as a first mobile end (see annotated fig 4 above labeled MP1); an end of the second elastic member that is movable to apply the load via the shaft to the passage formation member is defined as a second mobile end (see annotated fig 4 above labeled MP2); and when viewed in the direction perpendicular to the axial direction of the pressure reducing space, the first mobile end and the second mobile end are positioned outside the range overlapping the slide region of the support portion (both the first and second mobile ends are outside the slide region, see annotated fig 4 above), and both the first mobile end and the second mobile end are positioned on (fig 4 shows the first and second mobile ends are on the same side of the slide region and opposite the side of the slide region from throat portion).
Nishijima is silent to a pressure reducing space that has a shape of a solid of revolution, the support member has a cylindrical shape, and the shaft having a cylindrical columnar shape (it is important to note that while neither the drawings nor the specification goes into detail about the shape of these items, the claimed shape is by FAR the most likely shape to be used) and the shaft is one shaft.  
It would have been an obvious matter of design choice to make the pressure reducing space have a shape of a solid of revolution, the support member has a cylindrical shape, and the shaft have a cylindrical columnar shape, since such a modification would have involved a mere change in the shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ. 
Sugawara, a similar ejector, teaches the shaft (33, fig 2) is one shaft (fig 2 shows that 33 is one body).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shaft of Nishijima one body like in Sugawara to “avoid complication --- and to decrease the costs necessary for constructing a reliable system” col 9, lines 50-52; Sugawara. By simplifying the structure the complication and costs go down.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the shaft one body, since it has been held that use of a one-piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
In reference to dependent claim 12, Nishijima in view of Sugawara teaches the ejector according to claim 1, Nishijima further discloses an ejector wherein the passage formation member has a conical shape (the passage formation member has a conical shaped tip, see annotated fig 4 above), and an apex of the conical shape is located within the pressure reducing space (the tip lies within the pressure reducing space), and a diameter of the conical shape increases in a direction away from the pressure reducing space (the diameter of the passage formation member increases in a direction away from the pressure reducing space, examiner suggests amending this to “a diameter of the conical shape increases in a direction of the flow ” this would overcome the reference, examiner suggests making the amendment, rolling the dependent claim into the independent claim and filing an RCE to move the case to allowance, the search required is too extensive to be done under the after final program).


Claims 1, 2, 4, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishijima (USPAP 2004/0255611) in view of Liu (USPAP 2013/0277448) further in view of Sugawara (USPN 6,858,340).
In reference to independent claim 1, Nishijima discloses an ejector applied to a vapor-compression refrigeration cycle device (para 0003, fig 1-4), the ejector comprising: 
a body (body in fig 4, hereafter B, see annotated figure 4 above) including an inflow space (41a) that allows a high-pressure refrigerant to flow thereinto (41a allows refrigerant to be jetted using the nozzle 41, para 0035), a pressure reducing space (where 41 narrows, fig 4) that reduces a pressure of the refrigerant flowing out of the inflow space (nozzle portion of 41 reduces a pressure of the refrigerant, para 0023), a suction passage (passage after port 42a, fig 4) that communicates with a downstream side of the pressure reducing space in a refrigerant flow (thru the outlet of 41) and allows the refrigerant sucked from a refrigerant suction port (42a) to flow through the suction passage (portion directly after 42a), and 
a pressurization space (portion between the outlet of 42 and 43) that allows the refrigerant jetted from the pressure reducing space (where 41 narrows, fig 4) and the refrigerant sucked through the suction passage (passage after port 42a, fig 4) to flow into the pressurization space (portion between the outlet of 42 and 43); 
a passage formation member (tip of 61) at least partially disposed inside the pressure reducing space (tip of 61 is inside the pressure reducing space where 41 narrows, fig 4); 
a drive mechanism (see annotated figure 4 above) configured to output driving force for moving the passage formation member (para 0029 discloses pressure being built up in 62 to affect movement of 61)
a support member (see annotated figure 4 above) that slidably supports a shaft (shaft is the upper portion of 61 and 64, see annotated fig 4, the support member in fig 4 supports the upper portion of 61), the shaft coupled to the passage formation member (the tip of 61 is the passage formation member, which is coupled to 61 and 64); and 
a vibration suppressive member (63 and 65) configured to suppress vibration of the passage formation member (63 and 65 suppress vibration due to pressure oscillations), wherein: 
a refrigerant passage provided between an inner peripheral surface of a portion of the body defining the pressure reducing space (inner surface of 41 where 41 narrows, fig 4) and an outer peripheral surface of the passage formation member (outer peripheral surface of the tip of 61) is a nozzle passage functioning as a nozzle that reduces the pressure of the refrigerant and jets the refrigerant (the inner surface of 41 and the outer surface of the tip of 61 combine to form a nozzle); 
a refrigerant passage provided between an inner peripheral surface of a portion of the body defining the pressurization space (inner peripheral surface of B defining the portion between the outlet of 42 and 43); 
a center axis of the support member (see annotated fig 4 above) is coaxial with a center axis of the pressure reducing space (where 41 narrows is the pressure reducing space, fig 4; the support member and the pressure reducing space are shown to be coaxial in fig 4); 
when viewed in a direction perpendicular to an axial direction of the pressure reducing space (seen in fig 4), a throat portion of the body at which a passage (the nozzle portion of 41 is positioned outside the slide region, see annotated figure above); 
the vibration suppressive member includes a first elastic member (65) configured to apply a load to the passage formation member in a direction of increasing the passage sectional area of the nozzle passage (65 pushes up on 61 and increases the size of the hole that forms the nozzle in 41, para 0029), and a second elastic member (63) configured to apply a load to the passage formation member in a direction opposite to the direction of the load applied by the first elastic member (63 pushes down on the rod 64  and works to decrease the size of the hole that forms the nozzle in 41, para 0029); the shaft (shaft is the upper portion of 61 and 64, see annotated fig 4) is connecting the first elastic member (65) and the second elastic member (63); an end of the first elastic member that is movable to apply the load via the shaft to the passage formation member is defined as a first mobile end (see annotated fig 4 above labeled MP1); an end of the second elastic member that is movable to apply the load via the shaft to the passage formation member is defined as a second mobile end (see annotated fig 4 above labeled MP2); and when viewed in the direction perpendicular to the axial direction of the pressure reducing space, the first mobile end and the second mobile end are positioned outside the range overlapping the slide region (both the first and second mobile ends are outside the slide region, see annotated fig 4 above), and both the first mobile end and the second mobile end are positioned on a same side of the slide region in the axial direction and positioned (fig 4 shows the first and second mobile ends are on the same side of the slide region and opposite the side of the slide region from throat portion).
Nishijima is silent to a pressure reducing space that has a shape of a solid of revolution, the support member has a cylindrical shape, and the shaft having a cylindrical columnar shape (it is important to note that while neither the drawings nor the specification goes into detail about the shape of these items, the claimed shape is by FAR the most likely shape to be used in Nishijima) and
the shaft is one shaft.
It would have been an obvious matter of design choice to make the pressure reducing space have a shape of a solid of revolution, the support member has a cylindrical shape, and the shaft have a cylindrical columnar shape, since such a modification would have involved a mere change in the shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ.    
Nishijima does not teach a passage formation member at least partially disposed inside the pressurization space; 
and the outer peripheral surface of the passage formation member is a diffuser passage functioning as a pressurizing portion that mixes and pressurizes the jetted refrigerant and the sucked refrigerant.
Liu, a similar ejector pump in a refrigerant cycle, discloses a passage formation member (484, fig 10) at least partially disposed inside the pressurization space (area just outside the outlet of 480, fig 10); 
and the outer peripheral surface of the passage formation member (484) is a diffuser passage functioning as a pressurizing portion that mixes and pressurizes the jetted refrigerant and the sucked refrigerant (fig 10 shows the passage formation member 484 helping to form a diffuser passage that mixes and pressurizes the jetted refrigerant and the sucked refrigerant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passage formation member of Nishijima (tip of 61) with the longer passage formation member that extends into the pressurization space of Liu to “avoid shocks occurring in the diffuser” para 0033; Liu.  By adding the needle portion 484 in Liu to the end the end of the passage formation member 61 shock waves in the diffuser can be controlled.
Liu is silent to the shaft is one shaft.
Sugawara, a similar ejector, teaches the shaft (33, fig 2) is one shaft (fig 2 shows that 33 is one body).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shaft of Nishijima in view of Liu one body like in Sugawara to “avoid complication --- and to decrease the costs necessary for constructing a reliable system” col 9, lines 50-52; Sugawara. By simplifying the structure the complication and costs go down.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the shaft one body, since it has been held that use of a one-piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).



In reference to dependent claim 2, Nishijima in view of Liu and Sugawara teaches the ejector according to claim 1, Nishijima further discloses an ejector further comprising a load receiving member (structure that 64a is mounted on, see annotated figure 4 above, hereafter LRM) being in contact with the first mobile end (MP1) and the second mobile end (MP2), wherein the shaft (top portion of 61 and 64) and the load receiving member (LRM) are formed as separate members and are disposed to be in contact with each other (LRM and the shaft 64 are separate components).
In reference to dependent claim 4, Nishijima in view of Liu and Sugawara teaches the ejector according to claim 1, Nishijima further discloses an ejector wherein one of an outer peripheral surface of the shaft (top portion of 61 and 64) and an inner peripheral surface of the support member (see annotated fig 4 above) has a projection (64a) that projects toward and is in contact with another of the outer peripheral surface of the shaft and the inner peripheral surface of the support member (64a projects toward and is in contact with the outer periphery of the shaft)
In reference to dependent claim 11, Nishijima in view of Liu and Sugawara teaches the ejector according to claim 1, Nishijima further discloses an ejector wherein the passage formation member has a conical shape (the passage formation member has a conical shaped tip, see annotated fig 4 above), and an apex of the conical shape is located within the pressure reducing space (the tip lies within the pressure reducing space), and a diameter of the conical shape increases in a direction away from the pressure reducing space (the diameter of the passage formation member increases in a direction away from the pressure reducing space, examiner suggests amending this to “a diameter of the conical shape increases in a direction of the flow ” this would overcome the reference, examiner suggests making the amendment, rolling the dependent claim into the independent claim and filing an RCE to move the case to allowance, the search required is to extensive to be done under the after final program)..

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nishijima (USPAP 2004/0255611) in view of Liu (USPAP 2013/0277448) further in view of Sugawara (USPN 6,858,340) further in view of Bonifacio (USPAP 2005/0207902).
In reference to dependent claim 5, Nishijima in view of Liu and Sugawara teaches the ejector according to claim 1, Nishijima further discloses an ejector wherein the drive mechanism (see annotated figure 4 above) includes an enclosure space formation member (members that form space 62 in fig 4) having an enclosure space (back pressure chamber 62) enclosing a temperature sensitive medium that (para 0029 discloses “a back pressure chamber 62 having an inner pressure that changes by sensing a refrigerant temperature at a refrigerant outlet side of the evaporator 30”), an introduction space formation member having an introduction space allowing the sucked refrigerant to flow thereinto, and a pressure responsive member (63) moved by change in pressure difference between the temperature sensitive medium and the sucked refrigerant (para 0029).
Nishijima, Liu and Sugawara do not teach the pressure responsive member is made of rubber.
Bonifacio, a similar ejector pump, teaches the pressure responsive member (5, fig 2) is made of rubber (para 0024 specifically states “flexible rubber diaphragm 5”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diaphragm in Nishijima in view of Liu and Sugawara to a rubber diaphragm like in Bonifacio “for the purpose of providing a leak tight seal” para 0024.  By providing a rubber, rather than a steel, diaphragm the likelihood of their being a leak from the drive mechanism is decreased.

Response to Arguments
Applicant's arguments filed on 02/02/2020 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection.  
In response to applicant’s request for rejoinder, claims are only rejoined if they are dependent on allowed claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746